Citation Nr: 1627799	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-34 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to accrued benefits greater than $7,633.90.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.P. 




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from March 1963 to March 1967.  He died in March 2011.  The appellant is the Veteran's sister.  

This matter comes before the Board of Veterans' Appeals (Boards) on appeal from a January 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky.

The appellant appeared at a videoconference before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record.  


FINDING OF FACT

Expenses claimed are not shown to be medical expenses for last sickness or burial.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of expenses from accrued benefits of the Veteran's last illness have not been met.  38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the outcome of the present claim is determined according to the laws and regulations governing who may receive accrued benefits, the notice provisions of VCAA do not apply.  That is, there is no contention or reasonable indication that further factual development would be of assistance.  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of the claim and no further need to discuss VCAA duties.

The appellant maintains that she is entitled to reimbursement of expenses in excess of $7,633.90, which is the amount that has been paid for the Veteran's burial expenses.  

In a May 2011 application for Burial and Last Sickness Benefits, the appellant listed the following expenses:  Hardy Funeral Home, Burial-$5838.90; Casket Royale of Kentucky casket-$1795, both paid; and Rockford Manor Nursing Home  $1273.50, unpaid.   

In a January 2012 rating determination, the RO issued a check to the appellant in the amount of $7633.90, which they indicated was the accrued benefit owed to the Veteran prior to his death.  

In her March 2012 notice of disagreement, the appellant indicated that the Veteran  received his retroactive payment in the amount of $16,038.  She indicated that he was entitled to these benefits dated February 22, 2011, and that he did not pass away until March [redacted], 2011.  She indicated that she had listed the expenses she had accrued in the execution of the Veteran's will:  (1) Disposition of Veteran's pets $300; (2) Upkeep of Veteran's residence $1,715; (3) Veteran's phone bill $59.22; (4) Veteran's mortgage payment $1,008; (5) Veteran's utilities $369.  The appellant also submitted copies of cancelled checks to support her claimed expenses.  

At the March 2016 hearing, the appellant indicated that after the benefits deposit was made into the Veteran's account, she began to start paying bills on behalf of the veteran.  He was alive at this time.  She also testified that she used her own money to have the house cleaned because it was in disarray upon her arrival to take care of the Veteran.  She further indicated that they paid utilities until the Veteran's death and that they paid some additional funeral expenses and had an estate set up after the Veteran's death where they continued to pay and take care of the house prior to the house being foreclosed on.  

The appellant indicated that after she received a call from the Veteran's daughter that she could no longer take care of the Veteran she went to the Veteran's home to help.  She indicated that the home was in disarray upon her arrival and that they got the home in good condition so that the Veteran could live his last days in peace.  She noted that her husband paid for the Veteran's funeral with inheritance that he had received from his mother.  She noted that after the Veteran's death they continued to care for the house and tried to sell it themselves.  She also stated that they paid someone to take care of the yard and to pick up any trash.  She further reported that squatters eventually moved in and they had to pay money to evict them.  The appellant specifically indicated that they did not incur any expenses as a result of the Veteran's final sickness.  She noted that they took care of the dogs and maintained the house while he was hospitalized for his last sickness.  

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a) (2015); 38 C.F.R. § 3.1000(a) (2015).  Upon the death of an individual, any accrued benefits are payable to his or her spouse, or to others if the spouse is not alive.  38 U.S.C.A. § 5121(a)(2) (2015); 38 C.F.R. § 3.1000(a)(1) (2015). 

Under 38 U.S.C.A. § 5121(c) (2015), a claim for accrued benefits requires that the application be filed within one year after the date of death.  Accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the Veteran's children (in equal shares), or the Veteran's dependent parents (in equal shares) or surviving parent.  Upon the death of a surviving spouse or remarried surviving spouse, to the children of the deceased Veteran.  38 U.S.C.A. § 5121(a)(2), (3) (2015); 38 C.F.R. § 3.1000(a)(1), (2) (2015).  In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(5) (2015); 38 C.F.R. § 3.1000(a)(4) (2015).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001). 

Regarding whether the claim in this case is one for accrued benefits, the Board finds that it is.  The Board notes that in Wilkes, the Court of Appeals for Veterans Claims (Court) held that an award for retroactive disability compensation and special monthly compensation benefits, although paid in a lump sum for retroactive payment, are nevertheless considered to be "periodic" monetary benefits as defined in 38 U.S.C. § 101(13) (defining "compensation" to mean, inter alia, "a monthly payment made by the Secretary to the Veteran because of a service-connected disability").  Wilkes v. Principi, 16 Vet. App. 237, 242 (2002).  The Board finds that the issue on appeal has been correctly characterized as a claim for accrued benefits pursuant to 38 C.F.R. § 3.1000 and 38 U.S.C.A. § 5121.

Thus, having determined that the claim at issue is for accrued benefits, the Board must now determine whether the appellant is entitled to receive accrued benefits under that section.  Unfortunately, the Appellant's relationship to the Veteran does not give her standing to obtain payment of accrued benefits.  Both the United States Court of Appeals for Veterans' Claims (Veterans' Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have repeatedly affirmed VA denials of accrued-benefits claims by persons other than those listed in the statute and regulation.  See Youngman v. Shinseki, 699 F.3d 1301, 1303-4 (Fed. Cir. 2012) (denying accrued benefits to a deceased Veteran's fiduciary for distribution to the Veteran's heirs); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's estate); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased Veteran's brother); Wilkes v. Principi, 16 Vet. App. 237, 242   (2002) (denying accrued benefits to a deceased Veteran's nephew); Morris v. Shinseki, 26 Vet. App. 494 (2014) (status as deceased Veteran's brother, which is not one of the categories of persons listed in section 5121(a), made Appellant ineligible for accrued benefits due and unpaid).

The crucial finding in each of the above cases is that the specific categories listed under 38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a) govern who can be a valid accrued benefits claimant.  Here, there is no dispute as to this element.  The Appellant is not the Veteran's spouse or dependent parent or a child of the Veteran.  

Accordingly, the Appellant only is entitled to reimbursement for the expense of her brother's last sickness and burial.  38 U.S.C.A. § 5121(a)(5) (2015); 38 C.F.R. § 3.1000(a)(4) (2015). The Board notes that the Appellant was reimbursed for the Veteran's burial expenses, including the casket, in the amount of $7,633.90, which is the amount requested on the initial application.  She does dispute this fact or the amount provided for the burial expenses.

As applicable to this case, the law provides only for reimbursement of expenses borne for last sickness; there is no basis for payment to the appellant for debt incurred in coordinating care for the Veteran or for assistance with activities of daily living  or expenses associated with pet care, lawn care, maintenance, mortgage payments or utilities.  Also, while the appellant testified that she may have set forth additional money related to the burial expenses, there has been no additional paperwork work or evidence submitted to support this claim.  

The Board has considered that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts, but is to be considered for all reasonable expenses incident to the last illness and burial of a beneficiary Veteran.  M21-1MR, Part VIII, ¶ 4.12(a).  Claims for reimbursement, however, must be supported by bills covering the expenses incurred by showing the dates and nature of services rendered, for whom the expenses were incurred, and who made payment, if fully paid.  Id.  The provisions of M21-1MR, Part VIII, 4.12(b)-(e) specifically list physician expenses, medicinal expenses, nursing expenses, and transportation expenses.  Only those charges that are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, ¶ 4.12(g).  As noted above, the appellant has specifically indicated that they incurred no expenses related to the Veteran's last illness.

The Board is very sympathetic to the appellant's claim.  Unfortunately, the law is dispositive on this issue, and entitlement to reimbursement for out of pocket expenses other than those related to the last sickness is not provided for under the law.  The Board is bound by the applicable law and regulations when determining a claim for VA benefits.  Regardless of the equities of the appellant's situation, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)].  Thus, the Board has no discretion to afford benefits in this matter.


ORDER

Entitlement to accrued benefits greater than $7,633.90 is denied. 




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


